EXHIBIT 10.24
 
ENVIRONMENTAL INDEMNITY AGREEMENT
 
This ENVIRONMENTAL INDEMNITY AGREEMENT (this “Agreement”) is made as of June 30,
2006, by SCOTSDALE MI LLC (“Scotsdale”), CARRIAGE PARK MI LLC (“Carriage
Park”), MACOMB MANOR MI LLC (“Macomb Manor”), and CARRIAGE HILL MI LLC
(“Carriage Hill”), each a Delaware limited liability company, having its
principal place of business c/o Lightstone Holdings LLC, 326 Third Street,
Lakewood, New Jersey 08701 (hereinafter collectively referred to as the
“Borrower”; references herein to the Borrower unless otherwise specifically
stated, shall also mean and refer to each and every one of Scotsdale, Carriage
Park, Cherry Hill, Macomb Manor and Carriage Hill, jointly and severally),
LIGHTSTONE HOLDINGS LLC, a Delaware limited liability company, having an office
at 326 Third Street, Lakewood, New Jersey 08701 (“Principal”; Borrower and
Principal, collectively, are referred to herein as “Indemnitor”), in favor of
CITIGROUP GLOBAL MARKETS REALTY CORP., a New York corporation, having an office
at 388 Greenwich Street, 19th Floor, New York, New York 10013 (Citigroup Global
Markets Realty Corp., in such capacity, together with its successors and
assigns, “Lender”).


Preliminary Statement
 
WHEREAS, Lender is prepared to make a loan (the “Loan”) to Borrower in the
principal amount of $52,000,000.00 pursuant to a Loan and Security Agreement
executed by Borrower and Lender of even date herewith (the “Loan Agreement”) to
be evidenced by that certain Promissory Note, dated of the date herein, made by
Borrower to Lender (the “Note”), and secured by, among other things, those
certain Mortgages dated the same date as the Note from Borrower to Lender
(collectively, the “Instrument”); and
 
WHEREAS, Borrower owns or has rights in all of the real properties and
improvements to be encumbered by each Instrument (individually, each a
“Property” and collectively, the “Properties”); and
 
WHEREAS, as a condition to making the Loan to Borrower, Lender requires
Indemnitor to provide certain indemnities concerning Hazardous Materials (as
hereinafter defined) and Asbestos (as hereinafter defined); and
 
WHEREAS, Borrower and Principal will derive substantial benefits from Lender’s
making the Loan to Borrower; and
 
WHEREAS, to induce Lender to consummate the above described transaction,
Indemnitor has agreed to enter into this Agreement;
 
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, Indemnitor
hereby represents, warrants and covenants to Lender as follows:
 

--------------------------------------------------------------------------------


 
1.            (a) Indemnitor represents and warrants that there are no claims,
liabilities, investigations, litigation, or administrative proceedings pending
or, to the knowledge of Indemnitor, threatened, or judgments or orders relating
to any Hazardous Materials or Asbestos (collectively, “Environmental Claims”)
asserted or, to Indemnitor’s knowledge, threatened in writing against Borrower
or relating to any of the Properties. Neither Borrower nor, to the knowledge of
Indemnitor after due inquiry, any other person or entity has caused or permitted
any Hazardous Materials or Asbestos to be used, generated, reclaimed,
transported, released, treated, stored or disposed of in a manner which could
form the basis for an Environmental Claim against Borrower or relating to any of
the Properties.
 
(b) Indemnitor represents and warrants that, except as set forth in the
environmental report prepared for each of the Properties by Lender prior to the
date hereof and except for materials customarily used or stored in connection
with the ordinary course of operation and management of properties similar to
any of the Properties, which materials at any of the Properties exist only in
reasonable quantities and are stored, contained, transported, used, released,
and disposed of reasonably and without violation of any Hazardous Materials Law
(as hereinafter defined), to the knowledge of Indemnitor after due inquiry and
investigation, no Hazardous Materials or Asbestos are or were stored or
otherwise located, and no underground storage tanks or surface impoundments are
or were located, on any of the Properties or any other real property currently
or formerly owned, leased or operated by Borrower, and no part of such real
property, or to the knowledge of Indemnitor, no part of such adjacent parcels of
real property, including the groundwater located therein or thereunder, is
presently contaminated by Hazardous Materials or Asbestos.
 
(c) Indemnitor represents and warrants that to its knowledge no owner or
occupant of any of the Properties, nor to its knowledge any prior owner or
occupant of any of the Properties, has received any notice or advice from any
governmental agency or any source whatsoever with respect to Hazardous Materials
or Asbestos on, from or affecting any of the Properties.
 
(d) Indemnitor represents and warrants that Borrower has been and is currently
in compliance in all material respects with all applicable Hazardous Materials
Law, including obtaining and maintaining in effect all permits, licenses or
other authorizations required by applicable Hazardous Materials Law.
 
2.            (a) Indemnitor covenants that Indemnitor shall cause Borrower to
at all times comply with all applicable Hazardous Materials Law in all material
respects and shall ensure compliance by all occupants of any of the Properties
with all applicable Hazardous Materials Law in all material respects. Indemnitor
shall conduct and complete all investigations, studies, sampling, testing and
all remedial actions necessary to clean up and remove any Hazardous Materials
and Asbestos from any of the Properties in accordance with all applicable
Hazardous Materials Law. Indemnitor shall not: (i) violate any applicable
Hazardous Materials Law; or (ii) generate, use, transport, handle, store,
release or dispose of any Hazardous Materials or Asbestos in or into, on or
onto, or from any of the Properties (except in accordance with applicable law);
or (iii) permit any lien imposed pursuant to any Hazardous Materials Law to be
imposed or to remain on any of the Properties.
 
2

--------------------------------------------------------------------------------


 
(b) Indemnitor covenants that Indemnitor shall cause Borrower to promptly take
and diligently prosecute any and all reasonably necessary remedial actions upon
obtaining knowledge of the presence, storage, use, disposal, transportation,
active or passive migration, release or discharge of any Hazardous Materials or
Asbestos on, under or about any of the Properties in violation of any Hazardous
Materials Law. In the event Indemnitor undertakes any remedial action with
respect to any Hazardous Materials or Asbestos on, under or about any of the
Properties, Indemnitor shall conduct and complete such remedial action in
compliance with all applicable Hazardous Materials Law, and in accordance with
the applicable policies, orders and directives of all federal, state and local
governmental authorities.
 
(c) Indemnitor covenants that if Lender at any time has a reasonable basis to
believe that a material violation of any Hazardous Materials Law related to any
of the Properties has occurred and is continuing or that a reasonable basis for
a material Environmental Claim affecting Borrower or related to any of the
Properties exists, then Indemnitor agrees, promptly after written request from
Lender, to provide Lender with such reports, certificates, engineering studies
or other written material or data as Lender may reasonably require so as to
satisfy Lender that Borrower and each of the Properties are in material
compliance with all applicable Hazardous Materials Law.
 
3.             (a) Indemnitor covenants and agrees, at its sole cost and
expense, to protect, defend, indemnify and hold Lender, its directors, officers,
shareholders, employees, agents, successors, assigns and attorneys harmless from
and against any and all losses (including diminution in the value of any of the
Properties), liabilities, obligations, claims, damages, penalties, causes of
action, fines, costs and expenses, including without limitation, litigation
costs (including, without limitation, attorney’s fees, expenses, sums paid in
settlement of claims and any such fees and expenses incurred in enforcing this
Agreement or collecting any sums due hereunder), other than those arising solely
from the willful misconduct or gross negligence of Lender (collectively, the
“Indemnified Claims”), directly or indirectly imposed upon or incurred by or
asserted against Lender, its directors, officers, shareholders, employees,
agents, successors, assigns and attorneys, whether as mortgagee, mortgagee in
possession, successor in interest to Indemnitor by foreclosure, exercise of
power of sale, acceptance of a deed in lieu of foreclosure or otherwise, or in
any other capacity, arising out of or in connection with (1) any violation of
Hazardous Materials Law including, without limitation, reasonable attorney’s and
consultant’s fees, investigation and laboratory fees, court costs, and
litigation expenses; (2) any lawsuit brought or threatened in writing,
settlement reached, or government order relating to such Hazardous Materials or
Asbestos; (3) the use, generation, refining, manufacture, transportation,
transfer, production, processing, storage, handling, or treatment of any
Hazardous Materials or Asbestos, on, under, from, or affecting any of the
Properties or any other property; (4) the presence, disposal, dumping, escape,
seepage, leakage, spillage, discharge, emission, pumping, emptying, injecting,
leaching, pouring, release, or threatened release of any Hazardous Materials or
Asbestos on, under, from, or affecting any of the Properties or any other
property; (5) any remedial action, or imposition of standards of conduct,
including the clean-up, encapsulation, treatment, abatement, removal and/or
disposal of any Hazardous Materials or Asbestos on, under, from or affecting any
of the Properties or any other property to the extent required by any Hazardous
Materials Law; (6) any personal injury (including wrongful death) or property
damage (real or personal) arising out of or related to such Hazardous Materials
or Asbestos; or (7) a material misrepresentation or material inaccuracy in any
representation or warranty or a material breach of or failure to perform any
covenant made by Indemnitor in this Agreement, the Loan Agreement or the
Instrument.
 
3

--------------------------------------------------------------------------------


 
(b) Indemnitor understands and agrees that its liability to Lender shall arise
upon the earlier to occur of (1) the discovery of, or the threatened or
suspected presence of, any Hazardous Materials or Asbestos on, under or about
any of the Properties, whether or not the Environmental Protection Agency, any
other federal agency or any state or local environmental or other agency or
political subdivision or any court, administrative panel or tribunal has taken
or threatened any action in connection with the presence, or threatened or
suspected presence, of any Hazardous Materials or Asbestos or (2) the
institution of any Indemnified Claims, and not upon the realization of loss or
damage. Indemnitor shall also indemnify and hold harmless Lender from and
against all loss, costs, damages, or expenses (including, without limitation,
attorney’s fees) arising out of the enforcement of this Agreement.
 
4.            The term “Hazardous Materials” as used in this Agreement shall
mean all or any of the following: (i) substances, materials, compounds, wastes,
products, emissions and vapors that are defined or listed in, regulated by, or
otherwise classified pursuant to, any applicable Hazardous Materials Laws,
including any so defined, listed, regulated or classified as “hazardous
substances,” “hazardous materials,” “hazardous wastes,” “toxic substances,”
“pollutants,” “contaminants,” or any other formulation intended to regulate,
define, list or classify substances by reason of deleterious, harmful or
dangerous properties; (ii) waste oil, oil, petroleum or petroleum-derived
substances, natural gas, natural gas liquids or synthetic gas and drilling
fluids, produced waters and other wastes associated with the exploration,
development or production of crude oil, natural gas or geothermal resources;
(iii) any flammable substances or explosives or any radioactive materials; (iv)
fungus, mold, mildew or other biological agents the presence of which may
adversely affect the health of individuals or other animals or materially
adversely affect the value or utility of any of the Properties; (v) electrical
or hydraulic equipment which contains any oil or dielectric fluid containing
polychlorinated biphenyls; (vi) radon; or (vii) urea formaldehyde.
 
5.             The term “Asbestos” as used in this Agreement shall mean any
asbestos or material containing asbestos.
 
6.            The term “Hazardous Materials Law” as used in this Agreement shall
mean any federal, state, or local law, ordinance or regulation or any court
judgment or order of any federal, state or local agency or regulatory body
applicable to Indemnitor or to any of the Properties relating to industrial
hygiene or to environmental or unsafe conditions including, but not limited to,
those relating to the generation, manufacture, storage, handling,
transportation, disposal, release, emission or discharge of Hazardous Materials
and Asbestos, those in connection with the construction, fuel supply, power
generation and transmission, waste disposal or any other operations or processes
relating to any of the Properties, and those relating to the atmosphere, soil,
surface and ground water, wetlands, stream sediments and vegetation on, under,
in or about any of the Properties. “Hazardous Materials Law” also shall include,
but not be limited to, the Comprehensive Environmental Response, Compensation
and Liability Act, the Emergency Planning and Community Right-to-Know Act of
1986, the Hazardous Materials Transportation Act, the Resource Conservation and
Recovery Act, the Solid Waste Disposal Act, the Clean Water Act, the Clean Air
Act, the Toxic Substance Control Act, the Safe Drinking Water Act and the
Occupational Safety and Health Act, and all regulations adopted in respect to
the foregoing laws.
 
4

--------------------------------------------------------------------------------


 
7.            This Agreement, the payment of all sums due hereunder and the
performance and discharge of each and every obligation, covenant and agreement
of Indemnitor contained herein, are, and shall be deemed to be, secured by the
Instrument.
 
8.            The liability of Indemnitor under this Agreement shall in no way
be limited or impaired by, and Indemnitor hereby consents to and agrees to be
bound by, any amendment or modification of the provisions of the Note, the
Instrument, the Loan Agreement or any other document which evidences, secures or
guarantees all or any portion of the Loan (the “Other Security Documents”) to or
with Lender or Indemnitor or any person who succeeds Borrower as owner of any of
the Properties. In addition, the liability of Indemnitor under this Agreement
shall in no way be limited or impaired by (i) any extensions of time for
performance required by the Note, the Loan Agreement, the Instrument or any of
the Other Security Documents, (ii) any sale or transfer of all or part of any of
the Properties, (iii) except as provided herein, any exculpatory provision in
the Note, the Loan Agreement, the Instrument, or any of the Other Security
Documents limiting Lender’s recourse to property encumbered by the Instrument or
to any other security, or limiting Lender’s rights to a deficiency judgment
against Borrower, (iv) the accuracy or inaccuracy of the representations and
warranties made by Borrower or Indemnitor under the Note, the Loan Agreement,
the Instrument or any of the Other Security Documents or herein, (v) the release
of Borrower, any Indemnitor or any other person from performance or observance
of any of the agreements, covenants, terms or conditions contained in any of the
Other Security Documents by operation of law, Lender’s voluntary act, or
otherwise, (vi) the release or substitution in whole or in part of any security
for the Note, or (vii) Lender’s failure to record the Instrument or to file any
UCC financing statements (or Lender’s improper recording or filing of any
thereof) or to otherwise perfect, protect, secure or insure any security
interest or lien given as security for the Note; and, in any such case, whether
with or without notice to Indemnitor and with or without consideration.
 
9.             Lender may enforce the obligations of Indemnitor without first
resorting to or exhausting any security or collateral or without first having
recourse to the Note, the Loan Agreement, the Instrument, or any Other Security
Documents or any of the Properties, through foreclosure proceedings or
otherwise, provided, however, that nothing herein shall inhibit or prevent
Lender from suing on the Note, foreclosing, or exercising any power of sale
under the Instrument, or exercising any other rights and remedies thereunder.
 
10.           The obligations and liabilities of Indemnitor under this Agreement
shall survive any termination, satisfaction, assignment, entry of a judgment of
foreclosure, exercise of any power of sale, or delivery of a deed in lieu of
foreclosure of the Instrument.
 
11.          Any amounts payable to Lender under this Agreement shall become
immediately due and payable and, if not paid within thirty (30) days of written
demand therefor, shall bear interest at a per annum rate five percent in excess
of the rate applicable to indebtedness under the Note, or the maximum rate
permitted by law from the earlier to occur of (i) the date payment is made or
loss or damage is sustained by Lender or (ii) the date Indemnitor’s liability
shall arise pursuant to Paragraph 3(b) hereof, until paid.
 
5

--------------------------------------------------------------------------------


 
12.          Indemnitor hereby waives (i) any right or claim of right to cause a
marshalling of Borrower’s assets or to cause Lender to proceed against any of
the security for the Loan before proceeding under this Agreement against
Indemnitor; (ii) and relinquishes all rights and remedies accorded by applicable
law to indemnitors or guarantors, except any rights of subrogation which
Indemnitor may have, provided that the indemnity provided for hereunder shall
neither be contingent upon the existence of any such rights of subrogation nor
subject to any claims or defenses whatsoever which may be asserted in connection
with the enforcement or attempted enforcement of such subrogation rights
including, without limitation, any claim that such subrogation rights were
abrogated by any acts of Lender; (iii) the right to assert a counterclaim, other
than a mandatory or compulsory counterclaim, in any action or proceeding brought
against or by Lender; (iv) trial by jury in any action or proceeding brought by
Indemnitor or Lender or in any counterclaim asserted by Lender against
Indemnitor or in any matter whatsoever arising out of or in any way connected
with this Agreement; (v) notice of acceptance hereof and of any action taken or
omitted in reliance hereon; (vi) presentment for payment, demand of payment,
protest or notice of nonpayment or failure to perform or observe, or other
proof, or notice or demand; and (vii) all homestead exemption rights against the
obligations hereunder and the benefits of any statutes of limitations or repose.
Notwithstanding anything to the contrary contained herein, Indemnitor hereby
agrees to postpone the exercise of any rights of subrogation with respect to any
collateral securing the Loan until the Loan shall have been indefeasibly paid
and satisfied in full, all obligations owed to Lender under the Loan Documents
have been fully performed and there has expired the maximum possible period
thereafter during which any payment made by Borrower or others to Lender with
respect to the Obligations and/or the Indebtedness could be deemed a preference
under the Bankruptcy Code (as hereinafter defined).
 
13.      Principal agrees to the provisions of the Loan Documents (as defined in
the Loan Agreement), and hereby waives notice of (i) any loans or advances made
by Lender to Borrower, (ii) acceptance of this Agreement, (iii) any amendment or
extension of the Note or of any other Loan Documents, (iv) the execution and
delivery by Borrower and Lender of any other loan or credit agreement or of
Borrower’s execution and delivery of any promissory notes or other documents
arising under the Loan Documents or in connection with any of the Properties,
(v) the occurrence of any breach by Borrower or the occurrence of any Event of
Default (as defined in the Loan Agreement), (vi) Lender’s transfer or
disposition of any of the agreements, covenants, conditions, warranties,
representations and other obligations made or undertaken by Borrower or any
other person or entity for the benefit of Lender or others as set forth in the
Loan Documents (the “Obligations”), or any part thereof, (vii) sale or
foreclosure (or posting or advertising for sale or foreclosure) of any
collateral for the Obligations, (viii) protest, proof of nonpayment or default
by Borrower, (ix) the accuracy or inaccuracy of the representations and
warranties made by Borrower under the Note, the Loan Agreement, the Instrument
or any of the other Loan Documents or herein, (x) the release of Borrower or any
other person from performance or observance of any of the agreements, covenants,
terms or conditions contained in any of the other Loan Documents by operation of
law, Lender’s voluntary act, or otherwise, (xi) the release or substitution in
whole or in part of any security or guaranty for the Note, (xii) Lender’s
failure to record the Instrument or file any UCC financing statements (or
Lender’s improper recording or filing of any thereof) or to otherwise perfect,
protect, secure or insure any security interest or lien given as security for
the Note, or (xiii) any other action at any time taken or omitted by Lender and,
generally, all demands and notices of every kind in connection with this
Agreement, the Loan Documents, or any documents or agreements evidencing,
securing or relating to any of the Obligations.
 
6

--------------------------------------------------------------------------------


 
14.      Principal shall have no right to assert or exercise, or attempt to
assert or exercise, and hereby waives any right to assert or attempt to assert
any claim for, subrogation, reimbursement, indemnification, and contribution
against Borrower and against any general partner, member or other constituent of
Borrower and against any other person or any collateral or security for the
Obligations, until the Obligations have been indefeasibly paid and satisfied in
full, all obligations owed to Lender under the Loan Documents have been fully
performed, and Lender has released, transferred or disposed of all of its right,
title and interest in such collateral or security, and there has expired the
maximum possible period thereafter during which any payment made by Borrower or
others to Lender with respect to the Obligations and/or the Indebtedness could
be deemed a preference under the Bankruptcy Code (as hereinafter defined).
 
15.      It is the intention of the parties that no Principal shall be deemed to
be a “creditor” or “creditors” (as defined in Section 101 of the United States
Bankruptcy Code (the “Bankruptcy Code”)) of Borrower by reason of the existence
of this Agreement, in the event that Borrower becomes a debtor in any proceeding
under the Bankruptcy Code, and in connection herewith, such Principal hereby
waives any such right as a “creditor” under the Bankruptcy Code. This waiver is
given to induce Lender to make the Loan evidenced by the Note to Borrower.
 
16.           (a) Borrower shall cooperate with Lender, and provide access to
Lender and any professionals engaged by Lender, upon Lender’s request, to
conduct, contract for, evaluate or interpret any environmental assessments,
audits, investigations, testing, sampling, analysis and similar procedures on
any of the Properties.
 
(b) Borrower shall take (and Principal shall cause Borrower to take) any and all
reasonable actions, including institution of legal action against third parties,
necessary or appropriate to obtain reimbursement, payment or compensation from
such persons responsible for the presence of any Hazardous Materials or Asbestos
at, in, on, under or near any of the Properties or otherwise obligated by law to
bear the cost thereof. Lender shall be and hereby is subrogated to all of
Borrower’s and/or Principal’s rights now or hereafter in such claims.
 
17.           Each Indemnitor represents and warrants that, with respect to such
Indemnitor:
 
(a) Indemnitor has the full corporate, limited partnership, limited liability
company, joint venture or other power and authority, as applicable, to execute
and deliver this Agreement and to perform its obligations hereunder; the
execution, delivery and performance of this Agreement by Indemnitor has been
duly and validly authorized; and all requisite corporate, limited partnership,
limited liability company or joint venture action, as applicable, has been taken
by Indemnitor to make this Agreement valid and binding upon Indemnitor and
enforceable in accordance with its terms;
 
(b) Indemnitor’s execution of, and compliance with, this Agreement is in the
ordinary course of business of Indemnitor and will not result in the breach of
any term or provision of the articles of organization or operating agreement,
charter or bylaws, limited partnership agreement or joint venture agreement, as
applicable, of Indemnitor or result in the breach of any term or provision of,
or conflict with or constitute a default under or result in the acceleration of
any obligation under, any agreement, indenture or loan or credit agreement or
other instrument to which Indemnitor or any of the Properties are subject, or
result in the violation of any law, rule, regulation, order, judgment or decree
to which Indemnitor or any of the Properties are subject;
 
7

--------------------------------------------------------------------------------


 
(c) There is no action, suit, proceeding or investigation pending or to the best
of Indemnitor’s knowledge threatened against Indemnitor which, either in any one
instance or in the aggregate, may result in any material adverse change in the
business, operations, financial condition, properties or assets of Indemnitor,
or in any material impairment of the right or ability of Indemnitor to carry on
its business substantially as now conducted, or in any material liability on the
part of Indemnitor, or which would draw into question the validity of this
Agreement or of any action taken or to be taken in connection with the
obligations of Indemnitor contemplated herein, or which would be likely to
impair materially the ability of Indemnitor to perform under the terms of this
Agreement;
 
(d) This Agreement is, and the Loan Documents, including the Note, when executed
and delivered, will be, the legally valid and binding obligations of each
Indemnitor, as applicable, enforceable against the Indemnitor, as applicable, in
accordance with their respective terms, subject to bankruptcy, insolvency,
moratorium, reorganization and other similar laws affecting creditors’ rights
generally, no Indemnitor has any defense or offset to any of its obligations
under the Loan Documents, and no Indemnitor has any claim against Lender or any
Affiliate of Lender; and
 
(e) Indemnitor has no defense or offset to the enforcement of this Agreement.
 
18.           (a) No delay on Lender’s part in exercising any right, power or
privilege under this Agreement shall operate as a waiver of any such right,
power or privilege.
 
(b) Lender shall, at all times, be free to independently establish to its
satisfaction and in its absolute discretion the existence or nonexistence of any
fact or facts the existence or nonexistence of which is a condition of this
Agreement.
 
19.           Each party hereto shall, within five (5) business days of receipt
thereof, give written notice to the other party hereto of (i) any notice or
advice from any governmental agency or any source whatsoever with respect to
Hazardous Materials or Asbestos on, from or affecting any of the Properties, and
(ii) any claim, suit or proceeding, whether administrative or judicial in nature
(“Legal Action”), brought against such party or instituted with respect to any
of the Properties, with respect to which Indemnitor may have liability under
this Agreement. Such notice shall comply with the provisions of Paragraph 20
hereof.
 
20.           Unless otherwise specifically provided herein, any notice or other
communication required or permitted to be given shall be in writing and
addressed to the respective party as set forth hereinabove. Notices shall be
effective (i) three (3) days after the date such notice is mailed, (ii) on the
next Business Day if sent by a nationally recognized overnight courier service,
(iii) on the date of delivery by personal delivery and (iv) on the date of
transmission if sent by telefax during business hours on a Business Day
(otherwise on the next Business Day) (with receipt of confirmation). Any party
may change the address at which it is to receive notices to another address in
the United States at which business is conducted (and not a post office box or
other similar receptacle), by giving notice of such change of address in
accordance with the foregoing. This provision shall not invalidate or impose
additional requirements for the delivery or effectiveness of any notice (i)
given in accordance with applicable statutes or rules of court, or (ii) by
service of process in accordance with applicable law. If there is any assignment
or transfer of Lender’s interest in the Loan, then the new Lender may give
notice to the parties in accordance with this Paragraph 20, specifying the
addresses at which the new Lender shall receive notice, and they shall be
entitled to notice at such address in accordance with this Paragraph 20.
 
8

--------------------------------------------------------------------------------


 
21.          EACH INDEMNITOR HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR
FEDERAL COURT LOCATED WITHIN THE COUNTY OF NEW YORK, STATE OF NEW YORK OR WITHIN
THE COUNTY AND STATE IN WHICH ANY OF THE PROPERTIES IS LOCATED AND IRREVOCABLY
AGREES THAT, SUBJECT TO LENDER’S ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS SHALL BE
LITIGATED IN SUCH COURTS. EACH INDEMNITOR ACCEPTS FOR ITSELF AND IN CONNECTION
WITH ANY OF THE PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY
IN CONNECTION WITH THIS AGREEMENT, THE NOTE, SUCH OTHER LOAN DOCUMENTS OR SUCH
OBLIGATION. NOTHING HEREIN SHALL AFFECT THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF LENDER TO BRING PROCEEDINGS
AGAINST ANY INDEMNITOR IN THE COURTS OF ANY OTHER JURISDICTION.
 
22.           The terms of this Agreement are for the sole and exclusive
protection and use of Lender. No party shall be a third-party beneficiary
hereunder, and no provision hereof shall operate or inure to the use and benefit
of any such third party.
 
23.           Capitalized terms used herein and not specifically defined herein
shall have the respective meanings ascribed to such terms in the Loan Agreement.
 
24.           This Agreement may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Agreement. The failure of any party hereto to
execute this Agreement, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder.
 
25.           This Agreement may not be modified, amended, waived, extended,
changed, discharged or terminated orally or by any act or failure to act on the
part of Lender, but only by an agreement in writing signed by the party against
whom enforcement of any modification, amendment, waiver, extension, change,
discharge or termination is sought.
 
9

--------------------------------------------------------------------------------


 
26.           All pronouns and any variations thereof shall be deemed to refer
to the masculine, feminine, neuter, singular or plural as the identity of the
person or persons referred to may require. Without limiting the effect of
specific references in any provision of this Agreement, the terms “Borrower” and
“Indemnitor” shall be deemed to refer to Borrower or Indemnitor, as the case may
be, and each person or entity comprising Borrower or Indemnitor, as the case may
be, from time to time, as the sense of a particular provision may require, and
to include the heirs, executors, administrators, legal representatives,
successors and assigns of Borrower or Indemnitor, as the case may be, all of
whom shall be bound by the provisions of this Agreement. Each reference herein
to Lender shall be deemed to include its successors and assigns, to whose favor
the provisions of this Agreement shall also inure.
 
27.           If Indemnitor consists of more than one person or entity, the
obligations and liabilities of each such person or entity hereunder shall be
joint and several.
 
28.           Any one or more parties liable upon or in respect of this
Agreement may be released without affecting the liability of any party not so
released.
 
29.          The rights and remedies herein provided are cumulative and not
exclusive of any rights or remedies which Lender has under the Note, the Loan
Agreement, the Instrument, or the Other Security Documents or would otherwise
have at law or in equity.
 
30.           If any term, condition or covenant of this Agreement shall be held
to be invalid, illegal or unenforceable in any respect, this Agreement shall be
construed without such provision.
 
31.           This Agreement shall be governed and construed in accordance with
the laws of the State of New York and the applicable laws of the United States
of America without regard to conflicts of law provisions.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGE FOLLOWS]

 

10

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been executed by Indemnitor and is
effective as of the day and year first above written.
 

 
BORROWER: 
       
SCOTSDALE MI LLC, a Delaware limited liability company
 
        By:   LVP Michigan Multifamily Portfolio LLC, a Delaware limited
liability company,     its sole Managing Member

 

   By: /s/ David Lichtenstein    Name: David Lichtenstein    Title: President

 
 

       
CARRIAGE PARK MI LLC, a Delaware limited liability company
 
        By:   LVP Michigan Multifamily Portfolio LLC, a Delaware limited
liability company,     its sole Managing Member

 

   By: /s/ David Lichtenstein    Name: David Lichtenstein    Title: President

 
 

       
MACOMB MANOR MI LLC, a Delaware limited liability company
 
        By:   LVP Michigan Multifamily Portfolio LLC, a Delaware limited
liability company,     its sole Managing Member

 

   By: /s/ David Lichtenstein    Name: David Lichtenstein    Title: President

 
 

       
CARRIAGE HILL MI LLC, a Delaware limited liability company
 
        By:   LVP Michigan Multifamily Portfolio LLC, a Delaware limited
liability company,     its sole Managing Member

 

   By: /s/ David Lichtenstein    Name: David Lichtenstein    Title: President

 
 

--------------------------------------------------------------------------------


 

 
PRINCIPAL:
           
LIGHTSTONE HOLDINGS LLC, a Delaware
limited liability company
            By: /s/ David Lichtenstein                                         

  

  LENDER:         /s/ CITIGROUP GLOBAL MARKETS REALTY CORP., a New York
corporation    
   
   
            

          

--------------------------------------------------------------------------------

